Exhibit 10.1


COMMUNITY BANCORP. AND SUBSIDIARY
AMENDED AND RESTATED
OFFICER INCENTIVE PLAN
 
1.  Purposes


The purpose of the Community Bancorp. and Subsidiary Amended and Restated
Officer Incentive Plan (the “Plan”) is to attract, retain and appropriately
motivate highly-qualified management employees by providing performance-based
short-term incentive awards that are consistent with the Company’s business and
strategic objectives and its risk management framework.


2.  Definitions


The following terms, as used herein, shall have the following meanings:


“Bank” means the Company’s wholly-owned subsidiary, Community National Bank, a
national banking association, or any successor financial institution.


“Board” means the Board of Directors of the Company.


“Bonus” means an annual incentive bonus award granted to a Participant pursuant
to the Plan, the payment of which is contingent upon the attainment of
applicable Performance Goals with respect to the applicable Calculation
Period.  Any Bonus paid to an Executive Officer pursuant to this Plan shall also
be subject to recoupment under Section 4.05.


“Calculation Period” means a twelve month period specified by the Board for
determination of the extent to which Performance Goals have been achieved and
Bonus compensation has been earned under this Agreement.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Committee” means the Compensation Committee of the Board.


“Company” means Community Bancorp., a corporation organized under the laws of
the State of Vermont, or any successor corporation.


“Executive Officer Bonus Opportunity” has the meaning set forth in Section
3.02(i).


“Executive Officers” and “Executive Officer Participants” mean those executive
officers of the Company or the Bank who are designated from time to time by the
Board or the Committee as Executive Officer Participants in this Plan.
 
 
 

--------------------------------------------------------------------------------

 


“IDC” means IDC Financial Publishing, Inc., a banking industry performance
ranking service.


“Including” means “including, without limitation” and “include” is intended by
way of example and not limitation.


“Incentive Bonus Pool” has the meaning set forth in Section 3.02(ii).


 “Measurement Date” has the meaning set forth in Section 4.05.


“Other Participants” means the officers of the Company or the Bank (other than
Executive Officers) and other salaried employees, who are designated from time
to time by the Board or the Committee as Participants in this Plan under Section
3.01 eligible for an award from the Incentive Bonus Pool (if any) with respect
to a specified Calculation Period.


“Participant” means a management employee of the Company or the Bank who meets
the eligibility requirements in Section 3.01 and who has been designated by the
Board or the Committee to participate in the Plan as an Executive Officer or an
Other Participant with respect to any annual Calculation Period.


“Performance Goals” means the criteria, objectives and/or formulas established
annually by the Board, in consultation with the Committee pursuant to Section 3,
which must be met as a condition to payment of Bonuses under this Plan.


“Plan” has the meaning set forth in Section 1.


3.  Eligibility; Bonuses; Performance Goals


3.01.  Eligibility and Designation of Participants.  Except as the Board may
otherwise determine, only Executive Officers and Other Participants who have
been employed by the Company or the Bank for at least 12 months on the last day
of the applicable Calculation Period shall be eligible for participation in the
Plan with respect to such Calculation Period. The eligible Executive Officers
and Other Participants shall be designated annually by the Board or the
Committee.  Part-time employees who are otherwise eligible to participate in the
Plan shall be eligible for a one-half Bonus payment from the Incentive Bonus
Pool (if any).


3.02.  Executive Officer Incentive Bonus Opportunity; Incentive Bonus Pool.


(i)  Executive Officers.  Unless otherwise determined by the Board, no later
than 90 days after commencement of a Calculation Period, the Board or Committee
shall establish for each Executive Officer an individual Executive Officer Bonus
Award Opportunity specifying a target award, which may be defined in any manner
the Board or Committee deems appropriate, including as a percentage of salary or
other compensation or as a fixed dollar amount.  Subject to Section 3.03, in the
discretion of the Board or Committee, the specified Executive Officer Bonus
Award Opportunity may provide for varying levels of awards based on the level of
attainment of the applicable Performance Goals established pursuant to Section
3.04.


(ii)  Other Participants.  Unless otherwise determined by the Board, no later
than 90 days after commencement of a Calculation Period, the Board or Committee
shall establish a target amount for a pool for payment of Bonuses to Other
Participants (“Incentive Bonus Pool”), which may be defined in any manner the
Board or Committee deems appropriate, including as a percentage of the Company’s
or the Bank’s net income or as a fixed dollar amount.  Subject to Section 3.03,
in the discretion of the Board or Committee, the potential amount of the
Incentive Bonus Pool may vary based on the level of attainment of the applicable
Performance Goals established pursuant to Section 3.04.  Executive Officers
shall not be eligible for awards from the Incentive Bonus Pool.
 
 
 

--------------------------------------------------------------------------------

 


3.03.  Minimum Performance Level.  The Board, in consultation with the
Committee, shall establish annually a minimum performance level (“threshold”)
below which no Bonuses will be paid under this Plan. Such minimum performance
level may be based on any one or more financial or other criteria the Board
deems appropriate.


3.04.  Annual Performance Goals and Available Bonus Funds.  Unless otherwise
determined by the Board, no later than 90 days after the commencement of a
Calculation Period, the Board, in consultation with the Committee, shall
establish Performance Goals for determining, with respect to such Calculation
Period (i) the extent to which (if at all) the Executive Officer Bonus
Opportunity for each of the Executive Officers will be earned, and (ii) the
amount of the available funds (if any) for the payment of Bonuses from the
Officer Incentive Pool.  Different Performance Goals may be established for
payment of Bonuses to and among the Executive Officers and for payment of
Bonuses to the Other Participants from the Incentive Bonus Pool. In addition to
specifying a minimum performance threshold level under Section 3.03, such
Performance Goals may specify target performance and award levels and “stretch”
performance and award levels in excess of target.  In addition to quantifiable
Performance Goals, the Board or Committee may establish individual, subjective
evaluation criteria for Executive Officer Bonus awards.  Without limiting the
generality of the foregoing, Performance Goals may include consideration of the
Bank’s and/or the Company’s performance compared to that of peer institutions,
as measured by publicly available data or by an independent rating service such
as IDC.


3.05.  Individual Incentives.  Except as the Board may otherwise determine, the
Executive Officers are authorized to establish from time to time individual
incentive compensation arrangements for designated officers, other than
Executive Officers.  Any incentive compensation paid to a Participant pursuant
to such an arrangement with respect to services rendered during a Calculation
Period shall reduce such Participant’s allocation of any Bonus funds under the
Incentive Bonus Pool with respect to Company performance up to the target level,
but shall not reduce such Participant’s allocation of Bonus funds with respect
to Company performance exceeding the target level.  Except as the Board may
otherwise determine, the amount or formula for determining any such reduction
shall be determined by the Executive Officers in their discretion.


3.06.  Allocation of Incentive Bonus Pool.  Unless otherwise determined by the
Board, no later than 90 days after the commencement of a Calculation Period, the
Executive Officers are authorized to establish the method by which available
Bonus funds (if any) under the Incentive Bonus Pool will be allocated among the
Other Participants at the end of such Calculation Period.  Participant
allocations may be based on such individual or categorical criteria as the
Executive Officers deem appropriate.  Participant allocations of the Incentive
Bonus Pool shall take into account any incentive compensation paid to a
Participant under any arrangement referred to in Section 3.05.


4.  Payment of Bonuses


4.01.  In General. All Bonuses awarded under this Plan shall be paid in
cash.  Except as otherwise determined by the Board in its discretion, a
Participant’s right to payment of a Bonus under this Plan shall vest only upon
expiration of the applicable Calculation Period and only if the Participant is
employed by the Company or the Bank on the last day of such Calculation
Period.  The Board or the Committee shall calculate the Bonus (if any) to be
paid to each Participant with respect to a particular Calculation Period as soon
as practicable following the end of such Calculation Period. Notwithstanding
anything herein to the contrary, (i) payment of a Bonus to a Participant with
respect to services rendered during a Calculation Period shall be made only if
and to the extent the applicable Performance Goals for such Calculation Period
have been attained; and (ii) payment of a Bonus to an Executive Officer
Participant shall be subject to the Company’s right of recoupment under Section
4.05.


4.02.  Discretionary Adjustments.  Notwithstanding any other provision of this
Plan, in determining whether Performance Goals have been achieved for any
Participant or group of Participants, the Board may in its discretion exclude
items it deems to be extraordinary, nonrecurring items, regardless of whether
such items are excludable, or the manner in which such items are otherwise
treated for financial reporting purposes, under generally accepted accounting
principles (GAAP), as in effect in the United States from time to time.


4.03.  Time of Payment. All payments in respect of Bonuses granted under this
Plan shall be made no later than two and one-half months after the end of the
calendar year during which the applicable Calculation Period for such Bonuses
expires.


4.04.  Form of Payment.  Payment of each Participant's Bonus for any Plan Year
shall be made in cash, in a lump sum, less the appropriate withholding taxes as
set forth in Section 6.02.


4.05.  Recoupment of Executive Officer Bonuses


(i)  Restatement of Financial Statements.  If the Company restates its financial
statements, to the fullest extent permitted by law, any current or former
Executive Officer who received Bonus compensation under this Plan may be
required to reimburse the Company with respect to any Bonus compensation paid to
such Executive Officer within three years preceding the Measurement Date;
provided, however, that any such reimbursement shall not exceed the amount by
which the Bonus compensation paid to the Executive Officer exceeds the amount of
Bonus compensation (if any) that would have been paid to such Executive Officer
if it had been based upon the financial statements as restated.  For purposes of
this section, “Measurement Date” means the date upon which the Company files
restated financial statements with the Securities and Exchange Commission.


(ii)  Implementation of Recoupment.  In its discretion, the Board, upon
recommendation of the Committee, shall determine the amount (not to exceed the
amount referred to in paragraph (i) of this section) of Bonus compensation to be
reimbursed to the Company by an Executive Officer and the method for obtaining
such reimbursement, including but not limited to (1) offsetting the amount from
any compensation otherwise owed by the Company to the affected Executive
Officer, whether or not payable pursuant to an employee benefit plan; (2)
reducing or eliminating future salary increases, Bonus payments or other
incentive compensation awards; or (3) requiring the individual to repay the
amount to the Company in a lump sum in immediately available funds upon written
demand, or over time in installments.
 
 
 

--------------------------------------------------------------------------------

 


5.  Administration


5.01.  Board and Committee.  The Plan shall be administered by the Board, with
the assistance of Committee.  The Board shall have the authority in its sole
discretion, subject to and not inconsistent with the express provisions of the
Plan, to administer the Plan and to exercise all the powers and authorities
either specifically granted to it under the Plan or necessary or advisable in
the administration of the Plan, including, without limitation, (i) to grant
Bonuses, (ii) to determine the persons to whom and the time or times at which
Bonuses shall be granted, (iii) to determine the terms, conditions, restrictions
and Performance Goals relating to any Bonus opportunity, award or payment, (iv)
to make adjustments in the Performance Goals in response to changes in
applicable laws, regulations, or accounting principles, (v) to determine the
amount and manner of payment of any recoupment under Section 4.05, (vi) to
construe and interpret the Plan, (vii) to prescribe, amend and rescind rules and
regulations relating to the Plan, and (viii) to make all other determinations
deemed necessary or advisable for the administration of the Plan. The Board may
delegate to the Committee or the Executive Officers such administrative duties
in connection with the Plan as it may deem advisable.


5.02.  Written Record; Decisions Final and Binding.  All Participant
designations, Performance Goals, Bonus payment formulas, and Bonus allocation
determinations made or established by the Board or the Committee from time to
time under this Plan shall be in writing.  All decisions, determinations and
interpretations of the Board or the Committee acting under delegated authority,
including, without limitation, decisions as to an employee's selection as a
Participant, whether individual or corporate Performance Goals have been
attained, the amount of Bonus to which any Participant is entitled and the
amount and manner of payment of any recoupment, shall be final and binding on
all persons, including the Company, the Bank, the Participant (or any person
claiming any rights under the Plan from or through any Participants) and any
shareholder.


5.03.  Limitation of Liability.  No member of the Board or the Committee, nor
any Executive Officer exercising delegated authority under the Plan, shall be
liable for any action taken or determination made in good faith with respect to
the Plan or any Bonus granted hereunder.


6.  General Provisions


6.01.  No Right to Continued Employment.  Nothing in this Plan or in any Bonus
granted hereunder shall (i) confer upon any Participant the right to continue in
the employ of the Company or the Bank or any entitlement to any remuneration or
benefits not determined in accordance with this Plan, or (ii) interfere with or
limit in any way the right of the Company or the Bank to terminate a
Participant's employment.


6.02.  Withholding Taxes.  The Company or the Bank employing any Participant
shall deduct from all payments and distributions under this Plan any taxes
required to be withheld by federal, state or local or other governmental
authority.


6.03. Amendment and Termination of the Plan.  In its discretion, the Board may
at any time and from time to time alter, amend, suspend, or terminate the Plan
in whole or in part.  Additionally, the Committee or the Board may make such
amendments as it deems necessary to comply with other applicable laws, rules and
regulations, including any amendment to preserve an exemption from Code Section
409A for short-term deferrals.


6.04.  Discretionary Plan; Participant Rights. This Plan is a discretionary
plan, which may be administered and interpreted in such manner as the Board
deems appropriate.  Without limiting the generality of the foregoing, no
eligible Participant shall have any claim to be granted any Bonus under the Plan
other than with respect to any completed Calculation Period for which applicable
Performance Goals have been attained, there shall be no obligation for
uniformity of treatment among Participants and all payments to Executive Officer
Participants shall be deemed subject to any recoupment rights of the Company
that may arise subsequent to payment, as contemplated in Section 4.05.


6.05.  Unfunded Status of Bonuses.  The Plan is intended to constitute an
unfunded plan for incentive compensation and no funds or other assets shall be
segregated for any Bonus payments hereunder.  With respect to any vested Bonus
payment which at any time has not yet been made to a Participant, nothing
contained in this Plan shall confer on such Participant any rights that are
greater than those of a general creditor of the Company.


6.06.  Administration and Interpretation of Plan.  This Plan shall be
administered and interpreted in a manner consistent with applicable law and with
preserving the exemption from Code Section 409A applicable to short-term
deferrals.


6.07.  Governing Law. The Plan and the rights of all persons claiming hereunder
shall be construed and determined in accordance with the laws of the State of
Vermont.
 

--------------------------------------------------------------------------------

 